        Case 2:18-cr-00265-LRH-EJY Document 60 Filed 12/17/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2
 3   UNITED STATES OF AMERICA,                                 Case No. 2:18-cr-00265-LRH-EJY
 4                 Plaintiff,                                  ORDER
 5         v.
 6   DESHONE ORR,
 7                 Defendant.
 8
 9
           IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
10
     Tuesday,   December        29,   2020   at   10:45      a.m.,                     is   vacated   and   continued   to
11
     Thursday, March 4, 2021 at the hour of 10:45 a.m. in a Las Vegas Courtroom to be
12                                                        This is good LRH signature


     determined.
13
14   DATED this 16th day of December, 2020.
15
16
                                                    UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
